OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                              AUSTIN




Honorable E. E. Wl:ieht
guporlntenuult
%xas sohool Sor tha baf
&8tin, TOxaE
mar sir:




            You requert the                        aepartmont    upon
tha follarirrg  qurrtions
                                                 the 47th Lag-




                            y present on the ceapu8 and
                           any lervlae to the EOIWQ~ dl-
                          otly during there mmmor months?”
                       tlon
                       1s~anoweraa in the negativr. To ax -
                  1 Prlnoipal from the performanor of hi8
dublea during the sumer three montha gwiod, and at the
6am the to pay hln for the full twelve month* 01 ~er+lor
for rhioh the appropriationis provldwI,wwld bs to allow
ruoh prlnclpal a vaoation of three m~n~%hm,In dinat vlol~-
tioa of the following provlelonr of the general pravirions
 l   pond86 to end 00nBrolling the upuiditure          of   aoa8pm   prO-
 vPdotIbg Renete Bill 402, Aotr Re@er Saraion, 47th Lea-
 imlatura,whioh AOt providem appropriationa Sor the mippqrt
~'*a&maintonanoe of the various elremosynary  lnrtltutiorua#
 tbir State,  inoluding the Pexaa Sohool for the Mai, for the
 oarrant      biumluma:
                "v6o9tlonallovmnor. Vaoatlon of not ex-
           ooeding twelve (101 workbag       diayrnay be ellouml
           rll of the tw~lvoronth      offlosra   and aunployear
           provliba   ior In the &a.*
            ‘Ph. lrprareion of th@ iiutharlty to ullou tralte-
month oftioon    and vplarwr    l vma a tlo n of wit lxwUng
tumlro (181 working dew" olurly irsplie~ the denial of the
 lMorlty to aliow taoation perloch af lo*er thwturlv*
 we*ing da9s.,
                                           You-n   vex-9 trll19